department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code - o a i w o o m u n m o w n o contact person identification_number telephone number employer identification nos whe u o h i t i c date date z - x w o i e this is in response to a letter from your authorized representative requesting rulings on your behalf under sec_507 and sec_4942 of the internal_revenue_code with respect to a proposed transfer of operating_assets from a to b facts in date y on date x a was formed as a nonprofit corporation under the laws of the state of d the internal_revenue_service recognized a as an organization described in sec_501 of the code and classified it as a private_operating_foundation under sec_4942 a operates three museums and a non-commercial radio station covering local news it makes grants for emergency and disaster relief it operates a resource center for public school teachers and a performing arts theater and is constructing a new science center museum awas founded by mr and mrs e the e family controls a’s board_of directors and thus controls a’s operations the majority of a’s financial support is received from interest dividends and capital_gains from a’s endowment a portion of the museum’s revenues consists of membership dues and admission fees a's board_of directors concluded that the programs of the three museums could be expanded through more efficient operations and the attraction of broader public support in a separate publicly_supported_organization therefore in year z a formed b subsequently known as c we on date z b was formed as a nonprofit corporation under the laws of the state of d on date aa the internal_revenue_service recognized b as an organization described in sec_501 of the code and issued an advance_ruling that b described in sec_509 b was founded by mr and mrs e and the e family controls b’s in the first several years of b’s existence the majority of projected financial board_of directors support will come from grants from a b will also receive revenues from admissions charges to the museums membership fees and gifts and contributions from the general_public is classified as an organization as b grows in experience and recognition over time it expects to receive more contributions from the general_public and less from a b plans to continue operating as a public charity under sec_509 of the code currently b’s board_of directors is composed of the same individuals who serve on a’s board a majority of these individuals are members of the e family the board_of b intends to expand the composition of its board to include individuals who are not members of the e family this will increase the number of independent individuals who serve on b’s board however even after this expansion the majority of b’s board will be composed of members of the e family a proposes to divide its assets and activities by transferring to b for no consideration a’s three museums consisting of museum buildings and museum exhibits museum assets representing approximately a of a’s total assets and having a value of approximately dollar_figureb after the proposed transfer a intends to continue carrying on its other charitable activities in the same manner as it does currently the activities of b will consist of operating the three museums and their educational programs acquiring works_of_art and artifacts and carrying out fundraising activities to obtain support to operate the museums currently by agreement between a and b b has assumed from a the responsibilities for the operation of the three museums that are owned by a a reimburses b on a cost_basis for all operating_expenses in excess of the museums’ revenues b is and will be financially accountable to a and will provide a with regular reports as to the use and expenditure of funds b will also provide to a annual program reports outlining the goals and objectives it has accomplished a detailed financial_accounting outside funding sources and plans to expand such sources and results of certified audits of financial statements for so long as a provides operating support to b a and b represent that these reports will be sufficient to meet the expenditure_responsibility requirements of sec_4945 of the code in the event that a needs to rely upon those provisions e the founder of a will remain directly engaged in the work of b lending his expertise skill and experience to the curators and other staff members of b also the other members of the board_of directors of a who have expertise in the operation of the museums will continue to provide their direct involvement in and support for the work of the staff employed by b a's construction staff will assist b in construction and renovation projects for the museum facilities as needed also a’s employees experienced in fundraising will be transferred to b on a full-time basis and their salaries covered by a to assist b in the development of a broad-based campaign for public support of b as a result a will continue to be significantly involved in b's operations - recently b hired three development employees to carry out a development plan that seeks from the general_public outright cash donations planned gifts upper level annual memberships event and exhibition sponsorships and donations of collection items including artwork artifacts in addition b hired a professional fundraiser to library and archive materials and other objects help manage a capital campaign with a goal of raising many millions of dollars b has represented that classification as a public charity will enhance its ability to attract contributions from the general_public and from private_foundations ahas not given and will not give notice to the internal_revenue_service of the termination of its private_foundation_status in connection with the proposed transfer of its museum assets to b a intends to continue to operate as an private_operating_foundation rulings requested the proposed division of a's assets by means of a transfer of museum assets from a to b will not cause a termination of a's private_foundation_status under sec_507 of the code and will not result in the imposition of a termination_tax under sec_507 the proposed division of a’s assets by means of a transfer of museum assets from a to b will not by itself have an adverse effect on the current status of a as a private_operating_foundation described in sec_501 and sec_4942 of the code a's provision of financial support to b in close coordination with a’s provision of support for and involvement of the staff in b’s programs will constitute expenditures made directly for the active_conduct of activities constituting a’s exempt_purpose within the meaning of sec_4942 of the code the proposed division of a by means of a transfer of assets from a to b will not give rise to the receipt by a of any amount from the sale or disposition of its assets within the meaning of sec_4942 of the code if a should fail to qualify as an operating_foundation for the year in which the proposed division of its assets with b occurs the amount of the assets transferred to b will not be included in the distributable_amount of a within the meaning of sec_4942 of the code law and analysis ruling law sec_507 of the code provides that except as provided in sec_507 the status of it notifies the secretary of an exempt_organization as a private_foundation will be terminated if its intent to terminate me sec_507 of the code provides that except as provided in sec_507 the status of it commits willful repeated an exempt_organization as a private_foundation will be terminated if acts or failures to act or a willful and flagrant act or failure to act that gives rise to the imposition of excise_taxes under chapter and either the organization pays the tax imposed by sec_507 or has the tax abated sec_507 of the code provides that the status of a private_foundation with respect to which there have not been either willful repeated acts or failures to act or a willful flagrant act or failure to act giving rise to liability for tax under chapter is terminated if the foundation distributes all of its net assets to one or more organizations described in sec_170 each of which has been in existence and so described for a continuous period of at least calendar months preceding the distribution sec_507 of the code provides generally that the status as a private_foundation of any organization is terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months ii the organization notifies the irs before the commencement of the 60-month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the irs immediately after the expiration of the 60-month period that it has complied with sec_507 i of the code analysis ahas not notified and does not intend to notify the internal_revenue_service of its intent to terminate voluntarily its private_foundation_status under sec_507 of the code in addition a has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act that would give rise to the imposition of excise_taxes under chapter of the code therefore a’s status as a private_foundation will not be involuntarily terminated under sec_507 further because a will not be distributing ail of its net assets in the proposed transfer a's status as a private_foundation will not be terminated under sec_507 of the code finally since a will not meet any of the requirements of sec_507 a’s status as a private_foundation will not be terminated under this provision therefore following the proposed transfer of some of a’s museum assets to b a will continue to be treated as a private_foundation since a’s status as a private_foundation will not be terminated a will not be required to pay the foundation termination_tax imposed by sec_507 of the code rulings law an organization is described in sec_501 of the code if it is organized and operated exclusively for exempt purposes sec_4942 of the code imposes an excise_tax on certain undistributed_income_of_a_private_foundation however this tax does not apply to a private_foundation that is an operating_foundation as defined in sec_4942 sec_4942 of the code defines the term qualifying distributions as meaning either any amount_paid to accomplish one or more purpose described in sec_170 which includes religious charitable scientific literary and educational_purposes or any amount_paid to acquire an asset used directly in carrying out one or more such exempt purposes sec_4942 of the code and sec_53_4942_b_-1 of the foundation and similar excise_taxes regulations provide that the term operating_foundation means a private_foundation that satisfies an income test and that satisfies either the assets_test in sec_53_4942_b_-2 the endowment_test in sec_53_4942_b_-2 or the support_test in sec_53_4942_b_-2 included in this definition is the requirement that the foundation make qualifying distributions within the meaning of sec_4942 of the code directly for the active_conduct for the activities constituting the purpose or function for which it is organized and operated the income test described in sec_53_4942_b_-1 of the regulations requires that the private_foundation makes qualifying distributions directly for the active_conduct of activities constituting its tax-exempt purpose that are equal to substantially_all of the foundation’s adjusted_net_income or minimum_investment_return sec_53_4942_b_-1 of the regulations provides that qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation amounts paid to acquire or maintain assets which are used directly in the conduct of the foundation’s tax-exempt activities are considered direct expenditures_for the active_conduct of the foundations’ tax-exempt activities likewise administrative expenses and other operating costs necessary to conduct the foundation’s exempt_activities are treated as qualifying distributions expended directly for the active_conduct of such exempt_activities if they are reasonable sec_53_4942_b_-2 of the regulations provides that a foundation will satisfy the it normally makes qualifying distributions directly for the active_conduct of its endowment test’ if tax-exempt activities in an amount equal to at least two-thirds of its minimum_investment_return ee analysis a private_foundation is an operating_foundation under sec_4942 of the code if it meets the requirements of that provision and sec_53_4942_b_-1 of the regulations these requirements described in sec_53_4942_b_-1 consist of an income test and three alternative tests the assets endowment and support tests currently a is classified as a private_operating_foundation under sec_4942 of the code after the proposed transfer a will continue carrying on its other charitable activities in the same manner as it had before the transfer except for the operation of museum assets it will transfer to b in addition a will continue to provide substantial economic support to b in operating the museums therefore a’s transfer of its museum assets to b by itself will not adversely affect a's ability to continue to comply with the income test and the endowment_test in sec_53_4942_b_-2 of the regulations therefore the proposed transfer by itself will not adversely affect a’s current classification as a private_operating_foundation under sec_4942 of the code currently a reimburses b on a cost_basis for all operating_expenses in excess of revenues of the museums following the proposed transfer in the first several years of b’s existence it is expected that the majority of b’s financial support will come from grants from a further e will remain directly engaged in the work of b and the other members of a’s board_of directors who have expertise in the operation of the museums will continue to be directly involved in and to support for the work of the staff employed by b a’s construction staff will assist b in construction and renovation projects for the museum facilities as needed in addition a’s employees who are experienced in fundraising will be transferred to b on a full-time basis and their salaries will be covered by a to assist b in the development of a broad-based campaign for public support of b therefore a will continue to be significantly involved in b’s operations as a result under sec_4942 of the code a’s provision of financial and staff support to and for the benefit of b in operating the museums will constitute qualifying expenditures made directly for the active_conduct of activities constituting the purpose or function for which a is organized ho sec_4942 of the code defines the term qualifying distributions as meaning either any amount_paid to accomplish one or more purpose described in sec_170 which includes religious charitable scientific literary and educational_purposes or any amount_paid to acquire an asset used directly in carrying out one or more such exempt purposes under the proposed transfer a will divide its assets and activities by transferring a’s museum assets to b for no consideration thus because a will be making a gratuitous transfer of property to b awill be receiving no consideration from b in return therefore a is not making any payment to b for the acquisition of any assets as a result a’s proposed transfer of museum assets to b will not constitute an amount_paid to acquire an asset used in carrying out an exempt_purpose described in sec_170 of the code ruling law section dollar_figure of revproc_2007_4 r b states that the internal_revenue_service does not rule on hypothetical questions in a private_letter_ruling analysis since we have ruled in ruling that a will continue to qualify as an operating_foundation under sec_4942 of the code this ruling_request is hypothetical therefore we are not ruling on this hypothetical issue see section dollar_figure of revproc_2006_4 supra ruling sec_1 the proposed division of a's assets by means of a transfer of museum assets from a to b will not cause a termination of a’s private_foundation_status under sec_507 of the code and will not result in the imposition of a termination_tax under sec_507 the proposed division of a’s assets by means of a transfer of museum assets from a to b will not by itself have an adverse effect on the current status of a as a private_operating_foundation described in sec_501 and sec_4942 of the code a’s provision of financial support to b in close coordination with a’s provision of support for and involvement of the staff in b’s programs will constitute expenditures made directly for the active_conduct of activities constituting ass exempt_purpose within the meaning of sec_4942 of the code the proposed division of a by means of a transfer of assets from a to b to the receipt by a of any amount from the sale or disposition of its assets within the meaning of sec_4942 of the code will not give rise since we have ruled in ruling no that a will continue to qualify as an operating_foundation under sec_4942 of the code the ruling requested is hypothetical we do not rule on hypothetical issues this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling in your permanent records this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent neo this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative a enclosure notice sincerely yours steven b grodnitzky manager exempt_organizations technical group
